The employer and its insurance carrier have appealed from a decision and award of the State Industrial Board making an award in claimant’s favor. Claimant was employed as a porter. The State Industrial Board found that on November 11, 1939, claimant sustained the injuries, for which the award was made, while cleaning windows at the place where he worked. The appellants contend that the injury was occasioned solely by reason of claimant’s intoxication. That is the only issue in this case. The State Industrial Board found that claimant was not intoxicated at the time his injuries were sustained. There is evidence to sustain that finding. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim, on the ground that all the evidence in the case indicates that the accident was caused solely because of intoxication.